IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42008

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 800
                                                )
       Plaintiff-Respondent,                    )     Filed: November 5, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
RYAN WAYNE KANADY,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Ryan Wayne Kanady pled guilty to domestic violence.         Idaho Code §§ 18-903, 18-
918(2). The district court sentenced Kanady to a unified sentence of ten years with two years
determinate. Kanady filed an Idaho Criminal Rule 35 motion, which the district court denied.
Kanady appeals asserting that the district court abused its discretion by denying his Rule 35
motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the



                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Kanady’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Kanady’s Rule 35 motion is affirmed.




                                               2